                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                            2:98-CR-185-MR-WCM

    UNITED STATES OF AMERICA

       v.                                                 ORDER

    JEREMIAH LOCUST, SR.



            This matter is before the Court on the Government’s Motion to Authorize

Payment from Inmate Trust Account [Doc. 203], filed on September 1, 2021.

Defendant has not responded to the Motion.

      I.      Background

            Defendant was found guilty of two counts of First Degree Murder and

one count of Attempt to Commit Murder.

            On September 10, 1999, the District Court sentenced Defendant to life

imprisonment on Counts One and Two and 240 months imprisonment on

Count Three.1         All terms of imprisonment were to run concurrently. The

District Court also sentenced Defendant to a term of supervised release of five

years (if released), a special assessment of $300.00, and payment of restitution

in the amount of $899,081.60.




1   On June 29, 2004, Defendant’s sentence was amended and Count Two was dismissed.



           Case 2:98-cr-00185-MR-WCM Document 204 Filed 09/15/21 Page 1 of 4
          The Government states that Defendant has paid the special assessment

and $169,160.81 in restitution, leaving a remaining balance of restitution of

$729,920.80.2

          Defendant is currently assigned to the Federal Correctional Institution

in Edgefield, South Carolina.

          The Government advises that it recently learned Defendant has a

balance of $3,363.83 in his inmate trust account maintained by the Bureau of

Prisons. The Government seeks an order authorizing the Bureau of Prisons to

turn over $3,263.83 of these funds for payment toward Defendant’s remaining

balance of restitution.

    II.     Discussion

          The Government has the authority to enforce orders of restitution “in

accordance with the practices and procedures for the enforcement of a civil

judgment under Federal law or State law.” 18 U.S.C. § 3613(a), (f). An order of

restitution “may be enforced against all property or rights to property” of a

defendant, id., and may be enforced “by all other available and reasonable

means.” 18 U.S.C. § 3664(m)(1)(A)(ii). Further, “an order of restitution . . . is a

lien in favor of the United States on all property and rights to property of the




2The sum of these two figures should be the original restitution amount of $899,081.60,
though there appears to be one cent difference.



      Case 2:98-cr-00185-MR-WCM Document 204 Filed 09/15/21 Page 2 of 4
person fined as if the liability of the person fined were a tax liability . . . .” 18

U.S.C. § 3613(c).

      Also, Defendant is under a continuing obligation to pay his order of

restitution. If a defendant gains “substantial resources from any source” while

incarcerated, he “shall be required to apply the value of such resources to any

restitution or fine still owed.” 18 U.S.C. § 3664(n). According to the schedule of

payment in Defendant’s restitution order, Defendant’s payment of restitution

was to begin immediately.

      Further, the District Court recommended that half of Defendant’s prison

earnings and all other monies to which he may be entitled be paid for the

support of Defendant’s two minor children until they reached the age of

eighteen years and thereafter that all monies to which Defendant is entitled

be applied to his remaining restitution debt. Given the time that has elapsed

since the entry of the judgment, both of Defendant’s children will have attained

the age of eighteen.

      Upon review of the Government’s motion, the undersigned finds that an

order authorizing the release of the subject funds in Defendant’s prison inmate

account is appropriate. The funds are in the Government’s possession, and the

Government has a valid lien against the property. Further, Defendant is under

an obligation to utilize these funds for the payment of restitution still owed.

Finally, the property at issue is cash and does not qualify as property that



     Case 2:98-cr-00185-MR-WCM Document 204 Filed 09/15/21 Page 3 of 4
Defendant could claim is exempt. 18 U.S.C. § 3613(a)(1) (describing the

applicable IRS property exemptions for criminal cases).

      IT IS THEREFORE ORDERED that the Government’s Motion to

Authorize Payment from Inmate Trust Account is GRANTED, and the

Bureau of Prisons is hereby directed to remit to the Clerk of Court $3,263.83

held in Defendant’s inmate trust account as payment toward the remaining

restitution debt in this case.

                                 Signed: September 15, 2021




     Case 2:98-cr-00185-MR-WCM Document 204 Filed 09/15/21 Page 4 of 4
